                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-14-105-GF-BMM
                Plaintiff,
      vs.

                                                       ORDER
JASON BIRDTAIL, JR.,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 19, 2019. (Doc. 93.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on November 19, 2019.

(Doc. 89.) The United States accused Birdtail of violating his conditions of

supervised release by failing to participate in and successfully completing a

program of substance abuse treatment and communicating or interacting with

someone who is engaged in criminal activity. (Doc. 87.)

      Birdtail admitted to allegations 1 and 2 at the revocation hearing. (Doc. 89.)

The government did not attempt to prove alleged violation 3. Judge Johnston

treated violations 1 and 2 as a single violation given that they involved the same

conduct. Judge Johnston found that Birdtail’s violations warrant revocation, and

recommended that Birdtail be incarcerated for 10 months, with no supervised

release to follow. (Doc. 93 at 4.) Birdtail waived his appeal rights and his right to

allocute before the undersigned (Doc. 89.)

      The violations prove serious and warrant revocation of Birdtail’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 93) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Jason Birdtail, Jr. be

incarcerated for a term of 10 months, with no supervised release to follow.
DATED this 21st day of November, 2019.
